Case 4:19-cv-00412-P Document 35 Filed 09/21/20   Page 1 of 50 PageID 283
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20           Page 2 of 50 PageID 284



the United States; knowingly concealing or improperly avoiding or decreasing an

obligation to pay or transmit money or property to the United States; and illegally

retaliating against Relator as a result of identifying false claims submitted by JPS Health

and amounts owed to the United States that JPS Health failed to repay.

      2.     Relator first began working for Defendant in 1996 as an executive assistant.

She worked her way up in the organization, becoming Director of Compliance for JPS

Health. As Director of Compliance, Relator was a crucial employee within JPS Health

because she and her team were tasked with identifying potential health care fraud and

abuse concerns.

      3.     Beginning in or around 2015, Relator oversaw a team conducting an

internal audit related to JPS Health’s submission of claims containing certain code

modifiers that had been flagged by the United States Department of Health and Human

Services (HHS) as frequently failing to meet Medicare program requirements. The JPS

Health Compliance Department’s audit overseen by Relator identified shocking error

rates implicating an enormous number of claims submitted to payors, including Medicare,

TRICARE, VA health benefit programs, and the Texas Medicaid program. For example,

an audit into JPS Health’s use of Modifier 25 found that 88% of Medicare claims using

that modifier and 100% of Texas Medicaid claims using that modifier were erroneous.

      4.     Relator brought her team’s findings and concerns to the attention of JPS

Health’s executive management. Defendant knew that refunds were owed to the United

States. JPS Health ignored the problem and failed to repay the amounts owed. Then, in

2017, JPS Health fired Relator.




                                            2
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20               Page 3 of 50 PageID 285



       5.     Relator brings this action to ensure American taxpayers are repaid all

amounts JPS Health owes to them.

                                         PARTIES

       Plaintiffs

       6.     Relator Erma Lee is an individual citizen of the United States of America

residing in Fort Worth, Texas. She has direct, first-hand, and independent knowledge of

conduct giving rise to this lawsuit. Relator is a former employee of JPS Health. During

the regular course of her employment, Relator had access to information as part of her

job duties and responsibilities that supports the claims brought herein.

       7.      The United States of America is a Plaintiff and real party in interest as set

forth in the False Claims Act. Relator seeks recovery on behalf of the United States for

amounts paid by the United States as a result of false claims submitted, or caused to be

submitted, by Defendant, as well as all applicable penalties.

       Defendant

       8.     Defendant Tarrant County Hospital District d/b/a JPS Health Network is a

component unit of Tarrant County, Texas. Defendant is a covered entity and health care

provider that is located at 1500 South Main Street, Fort Worth, Texas 75051. Defendant

can be served at its headquarters at 1500 South Main Street, Fort Worth, Texas 75051

and/or through an authorized officer or agent.

               RESPONDEAT SUPERIOR AND VICARIOUS LIABILITY

       9.     Defendant is vicariously liable for the actions and omissions of its

executives, employees, and agents.




                                             3
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20                Page 4 of 50 PageID 286



                               JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction over these claims brought under

the False Claims Act, 31 U.S.C. §§ 3279, et seq., pursuant to 31 U.S.C. §§ 3730 and

3732, 28 U.S.C. § 1331, and 28 U.S.C. § 1345.

       11.     This Court has personal jurisdiction over Defendant pursuant to 31 U.S.C.

§ 3732(a) because that section of the False Claims Act authorizes nationwide service of

process, implicating the National Contacts Test for personal jurisdiction, and because

Defendant operates and transacts business in the Northern District of Texas.

       12.     Venue is proper in this District pursuant to 31 U.S.C. § 3732(a) and 28

U.S.C. §§ 1391(b) and 1395(a) because Defendant transacts business in this District and a

substantial part of the events or omissions giving rise to this action occurred in this District.

       13.     Relator is not aware of any public disclosures of the allegations and

transactions contained herein that bar jurisdiction under 31 U.S.C. § 3730.

       14.     This action has been properly served on the United States as required by the

False Claims Act. See 31 U.S.C. § 3730(b)(2); Fed. R. Civ. P. 4(d)(4).

       15.     Relator is the original source of the information forming the basis of this

action because she possesses direct and independent knowledge of non-public information

upon which the allegations herein are based.         See 31 U.S.C. § 3730(e)(4)(B).      Relator

acquired non-public information during her employment that is independent from and

materially adds to any publicly disclosed information relating to Defendant’s violations of

the False Claims Act described herein.

       16.     Relator has complied with all conditions precedent to bringing this action.




                                                4
    Case 4:19-cv-00412-P Document 35 Filed 09/21/20               Page 5 of 50 PageID 287



                                    LEGAL FRAMEWORK

    A. The Medicare Program

       17.     In 1965, Congress enacted The Health Insurance Program for the Aged and

Disabled through Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395 et seq.,

(“Medicare”). Medicare is a federal health care program providing benefits to persons

who are over the age of 65 and some under that age who are blind or disabled. Medicare

is administered by the Centers for Medicare & Medicaid Services (CMS), a federal agency

under the Department of Health and Human Services (HHS). Individuals who receive

benefits under Medicare are referred to as Medicare “beneficiaries.”

       18.     The Medicare Program includes various “Parts,” which refer to the type of

service or item covered. Medicare Part A, for instance, authorizes payment of federal

funds for, among other things, medically necessary inpatient hospital care. Medicare Part

B covers, among other things, medically necessary outpatient care, physician services, and

diagnostic laboratory services.

       19.     Medicare reimburses only reasonable and necessary medical products and

services furnished to Medicare beneficiaries and excludes from payment services that are

not reasonable and necessary. 42 U.S.C. § 1395y(a)(1)(A); 42 C.F.R. § 411.115(k).

Providers1 must provide medical services to Medicare beneficiaries “economically and

only when, and to the extent, medically necessary.” 42 U.S.C. § 1320c-5(a)(1).

       20.     Medicare utilizes “Medicare Administrative Contractors,” sometimes

referred to as “fiscal intermediaries” or “carriers,” to administer Medicare in accordance

1
  Relator uses the term “providers” herein to include all health care practitioners, providers, and
suppliers, notwithstanding definitional differences between “providers” and “suppliers” in some
regulations.


                                                5
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20               Page 6 of 50 PageID 288



with rules developed by CMS. These contractors are charged with and are responsible for

accepting Medicare claims, determining coverage, and making payments from the

Medicare Trust Fund.

       21.    CMS hires these contractors to review, approve, and pay Medicare claims

received from health care providers. Given that it is neither realistic nor feasible for CMS

or its contractors to review all relevant medical documentation before paying each claim,

payment is generally made under Medicare in reliance upon the provider’s enrollment

obligations as well as certifications on Medicare claim forms that services in question were

“medically indicated and necessary for the health of the patient.”             In other words,

Medicare and other federal health care programs are “trust-based” systems.

       22.    Medicare will only reimburse costs for medical services that are necessary

for the prevention, diagnosis, or treatment of a specific illness or injury.

       23.    Certification attestations on Medicare enrollment forms, claim submissions,

and Medicare Cost Reports play an important role in ensuring the integrity of the

Medicare Program. See 42 C.F.R. § 413.24(f)(4)(iv).

       24.    Medicare enters into agreements with providers to establish their eligibility

to participate in Medicare. Providers complete a Medicare Enrollment Application (often

called a Form CMS-855A) whereby the providers must certify compliance with certain

federal requirements. Among other things, providers agree as follows:

       I agree to abide by the Medicare laws, regulations and program instructions
       that apply to this provider. The Medicare laws, regulations, and program
       instructions are available through the Medicare contractor. I understand
       that payment of a claim by Medicare is conditioned upon the claim and the
       underlying transaction comply with such laws, regulations, and program
       instructions (including, but not limited to, the Federal anti-kickback statute



                                               6
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20            Page 7 of 50 PageID 289



       and the Stark Law), and on the provider’s compliance with all applicable
       conditions of participation in Medicare.

Id. All providers participating in Medicare share these obligations.

       25.    The Medicare Enrollment Application also summarizes the False Claims Act

in a separate section explaining the penalties for falsifying information in the application

to “gain or maintain enrollment in the Medicare program.” Id. § 14.

       26.    As further detailed below, Defendant unlawfully caused taxpayer funds to

be paid from Medicare arising from improperly coded claims, and Defendant failed to

repay CMS after learning about overpayments Defendant received.

   B. Veterans Affairs Health Benefit Programs and TRICARE

       27.    The Department of Veterans Affairs (VA) administers health benefit

programs and pays for certain medical services. For instance, one of those programs is

the Civil Health and Medical Program of the Department of Veterans Affairs, also known

as “CHAMPVA,” which provides health insurance coverage to dependents of veterans

with disabilities or who are deceased.

       28.    TRICARE is a separate health benefit program administered by the

Department of Defense, which covers certain military service members, military retirees,

and families of service members and retirees.

       29.    As further detailed below, Defendant unlawfully caused taxpayer funds to

be paid from TRICARE and VA health benefit programs arising from improperly coded

claims, and Defendant failed to repay these government health care programs after

learning about overpayments Defendant received.

   C. Texas Medicaid Program



                                             7
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20           Page 8 of 50 PageID 290



      30.    The Grants to States for Medical Assistance Programs pursuant to Title XIX

of the Social Security Act, 42 U.S.C. §§ 1396, et seq., administered in the State of Texas

as the Texas Medicaid Program (“Texas Medicaid”), is a health care benefit program

jointly funded and administered by the State of Texas and the United States.        CMS

administers Medicaid on the federal level.      Medicaid helps pay for reasonable and

necessary medical procedures and services provided to individuals who are deemed

eligible under state low-income programs.

      31.    The United States funds, on average, fifty to seventy percent of each Texas

Medicaid payment made to Medicaid providers.        This federal share is known as the

Federal Medical Assistance Percentage (FMAP).

      32.    As further detailed below, Defendant unlawfully caused taxpayer funds to

be paid from Texas Medicaid arising from improperly coded claims, and Defendant failed

to repay the United States after learning about overpayments Defendant received.

   D. The False Claims Act

      33.    The False Claims Act imposes liability to the United States upon any

individual who, or entity that, among other things, “knowingly presents, or causes to be

presented, a false or fraudulent claim for payment or approval,” 31 U.S.C. §

3729(a)(1)(A); or “knowingly makes, uses, or causes to be made or used, a false record or

statement material to a false or fraudulent claim,” § 3729(a)(1)(B); or “knowingly

conceals or knowingly and improperly avoids or decreases an obligation to pay or transmit

money or property to the Government,” § 3729(a)(1)(G).




                                            8
    Case 4:19-cv-00412-P Document 35 Filed 09/21/20             Page 9 of 50 PageID 291



       34.    “Knowingly” is defined to include actual knowledge, reckless disregard, and

deliberate ignorance. Id. § 3729(b)(1). The False Claims Act does not require proof of

specific intent to defraud in order to establish a violation. Id.

       35.    Pursuant to the Federal Civil Penalties Inflation Adjustment Act of 1990, as

amended, 28 C.F.R. § 85.5, and 85 Fed Reg. 37004-37010 (June 19, 2020), the

applicable per-false-claim penalty under the False Claims Act assessed after January 19,

2020 is a minimum of $11,665 up to a maximum of $23,331.

                          DEFENDANT’S UNLAWFUL CONDUCT

    A. Summary and Background

       36.    This is a straightforward case that can be summarized in three steps:

(1) Beginning in at least 2016, Defendant’s own compliance personnel, overseen by

Relator as Director of Compliance, alerted Defendant that Defendant owed significant

amounts of money back to the United States and other payors as a result of improper

claims Defendant had submitted; (2) Defendant ignored the severity of the problem and

failed to repay the amounts owed; and (3) Defendant retaliated against Relator and fired

her.

       37.    JPS Health is “a $950 million, tax-supported health care system for Tarrant

County in North Texas.”2

       38.    JPS Health provides services to federal program beneficiaries and Texas

Medicaid beneficiaries.




2
   JPS Health Network, LinkedIn Page, https://www.linkedin.com/company/jps-health-network
(last visited Aug. 21, 2020).


                                               9
 Case 4:19-cv-00412-P Document 35 Filed 09/21/20            Page 10 of 50 PageID 292



         39.   Relator joined JPS Health in or around 1996 as an executive assistant. In

2001, JPS Health promoted Relator, making her the Privacy and Security Program

Manager.

         40.   From 2004 through her termination in November 2017, Relator was the

Director of Compliance and Privacy Officer at JPS Health. In that role, Relator, among

other things, liaised with leadership, reported potentially non-compliant activities, and

implemented directives related to corporate compliance and privacy programs.

         41.   Relator participated in or directed numerous compliance audits. Relator

reported the findings of audits and reviews to Defendant’s executive team, including JPS

Health’s Chief Executive Officer, Chief Operating Officer, and Chief Financial Officer.

   B. Billing Compliance Audits Expose Substantial Overpayments to JPS Health.

         42.   JPS Health’s Compliance Department suspected for years that Defendant

had a problem with improperly utilizing certain modifiers appended to health care claims.

Specifically, Relator grew concerned about JPS Health’s overuse and improper application

of Modifier 25 and Modifier 59 appended to Current Procedural Terminology (“CPT”)

codes.

         43.   The Healthcare Common Procedure Coding System (HCPCS) is a collection

of codes that represent procedures, supplies, products, and services that may be provided

to Medicare beneficiaries and individuals enrolled in private health insurance programs.

         44.   CPT codes utilize a numeric coding system maintained by the American

Medical Association. The CPT is a uniform coding system consisting of descriptive terms




                                           10
    Case 4:19-cv-00412-P Document 35 Filed 09/21/20            Page 11 of 50 PageID 293



and identifying codes that are used primarily to identify medical services and procedures

furnished by physicians and other health care professionals.

        45.   Providers use these codes to report services rendered to patients and to

become eligible for reimbursement.

        46.   Modifier 25 and Modifier 59, which are described in further detail below,

had previously been flagged by the HHS Office of Inspector General (HHS-OIG) as being

frequently used in a way that did not meet Medicare requirements and resulted in

overpayments. For instance, HHS-OIG’s 2005 audit regarding the use of Modifier 25

uncovered that 35% of claims allowed in 2002 using Modifier 25 were erroneous,

resulting in approximately $538 million in improper payments.3            Similarly, a report

published by HHS-OIG in 2005 found that 40% of code pairs billed in fiscal year 2003

using Modifier 59 did not meet Medicare requirements, resulting in approximately $59

million in improper payments.4

        47.   In or around 2015, Relator, in her role as Director of Compliance, believed

she could utilize an electronic medical records computer program referred to as “EPIC” to

analyze whether Defendant was improperly utilizing Modifiers 25 and 59 and, if so, the

scope of the problem. Relator and her team also sought to assess why JPS Health had,




3
      HHS-OIG,        Use      of     Modifier    25,   OEI-07-03-00470      (Nov.     2005),
https://oig.hhs.gov/oei/reports/oei-07-03-00470.pdf.

4
 HHS-OIG, Use of Modifier 59 to Bypass Medicare’s National Correct Coding Initiative Edits,
OEI-03-02-00771 (Nov. 2005), https://oig.hhs.gov/oei/reports/oei-03-02-00771.pdf.



                                               11
    Case 4:19-cv-00412-P Document 35 Filed 09/21/20             Page 12 of 50 PageID 294



around that time, been denied more than $1.6 million in payments due to, among other

things, the misapplication of modifiers in CPT billing codes.5

        48.    Beginning in or around 2015, Relator’s compliance team developed a 2016

Work Plan, which included audits of Modifiers 25, 59, and XU. Around that time, the

Compliance Department began two related audits: (1) Modifier 25 Billing Compliance

Audit and (2) Modifiers 59 and XU Billing Compliance Audit. As described below, the

team’s findings were alarming, showing a 95% error rate for JPS Health’s use of Modifier

25 and a 70% error rate for JPS Health’s use of Modifiers 59 and XU.

        (i)    Modifier 25 Billing Compliance Audit

        49.    Providers generally cannot charge payors like Medicare for performing

evaluation and management (“E/M”) services on the same day as a procedure. However,

in limited circumstances in which a provider performs E/M services that are “significant,

separately identifiable, and above and beyond the usual preoperative and postoperative

care associated with the procedure” providers can append Modifier 25 to a claim, which

increases the amount paid.6

        50.    Many procedure codes account for the fact that a provider will evaluate a

patient on the day of a procedure, so separately billing for an evaluation results in

overbilling.    Abuse of Modifier 25 can occur when, for instance, a provider

inappropriately tries to obtain separate payment for E/M services that are already

“bundled” in the procedure code.

5
  In other words, payors that caught a small portion of Defendant’s misuse of modifiers denied the
claims, showing that the proper use of the modifiers is material to the payment of health care
claims.
6
     HHS-OIG, Use of Modifier 25, OEI-07-03-00470, at p. i (Nov. 2005),
https://oig.hhs.gov/oei/reports/oei-07-03-00470.pdf.


                                               12
    Case 4:19-cv-00412-P Document 35 Filed 09/21/20           Page 13 of 50 PageID 295



        51.    Relator’s compliance audit team requested a report through EPIC related to

JPS Health’s use of Modifier 25.

        52.    Relator’s compliance team performed a review on a random sample of 450

accounts that utilized Modifier 25 during the following periods: January through March

2014; January through March 2015; and January through February 2016. The results

showed errors in 427 of the accounts—a 95% error rate.            JPS Health’s Compliance

Department included these findings in a table in its report. A copy of the Modifier 25

Billing Compliance Audit report dated April 15, 2016 is attached as Exhibit A.7

        53.    The conclusions of the Modifier 25 Billing Compliance Audit showed that

JPS Health had received significant overpayments arising from the improper use of

Modifier 25.

        54.    The Compliance Department included recommendations and a “Corrective

Action Plan” in the Modifier 25 Billing Compliance Audit, which included education and

training directives. In addition, the audit report directed that Patient Financial Services

should “[r]eview overpayments for potential repayment to appropriate payers.”

        55.    Relator and her team reached the conclusion that JPS Health had been

overpaid and needed to reimburse payors like Medicare, TRICARE, VA health benefit

programs, and Texas Medicaid.

        (ii)   Modifiers 59 and XU Billing Compliance Audit

        56.    Similar to the Modifier 25 context, a provider can append Modifier 59 to a

claim in certain circumstances when distinct procedures or services are provided to a


7
 Relator’s copy of the Modifier 25 Billing Compliance Audit report has markings made in pen or
marker. Relator does not recall who made these markings.


                                             13
    Case 4:19-cv-00412-P Document 35 Filed 09/21/20          Page 14 of 50 PageID 296



patient on the same day as another procedure or service. However, abuse of Modifier 59

occurs when the procedures or services are not distinct and arise from a single patient

encounter. This form of double billing is sometimes referred to as “unbundling.”

        57.   Modifier XU is a more-specific subset of Modifier 59 that went into effect

on or about January 1, 2015. It is to be used only when there is an unusual, non-

overlapping service that is distinct because it does not overlap the usual components of

the main service. Similar to Modifier 59, abuse of Modifier XU arises when, for instance,

a provider attempts to separately bill for a service that is already “bundled” in a payment

for another claim.

        58.   As with Modifier 25, Relator’s compliance audit team performed an audit

of a random sample of 300 records utilizing Modifier 59 and a random sample of 200

records with Modifier XU appended. Relator’s compliance team used the same period as

in the Modifier 25 Billing Compliance Audit: January through March 2014; January

through March 2015; and January through February 2016.

        59.   The results showed errors in 348 of the 500 accounts reviewed—a 70%

error rate. JPS Health’s Compliance Department included these findings in a table in its

report. A copy of the Modifiers 59 and XU Billing Compliance Audit report dated May

9, 2016 is attached as Exhibit B.8

        60.   The conclusions of the Modifiers 59 and XU Billing Compliance Audit

showed that JPS Health had received significant overpayments arising from the improper

use of Modifiers 59 and XU.


8
  Relator’s copy of the Modifiers 59 and XU Billing Compliance Audit report has markings made
in pen or marker. Relator does not recall who made these markings.


                                             14
 Case 4:19-cv-00412-P Document 35 Filed 09/21/20            Page 15 of 50 PageID 297



      61.    The Compliance Department included recommendations and a “Corrective

Action Plan” in the Modifiers 59 and XU Billing Compliance Audit, which included

education and training directives.   In addition, the audit report directed that Patient

Financial Services should “[r]eview overpayments for potential repayment to appropriate

payers.”

      62.    Relator and her team reached the conclusion that JPS Health had been

overpaid and needed to reimburse payors like Medicare, TRICARE, VA health benefit

programs, and Texas Medicaid.

   C. Defendant Fails to Repay the Amounts Owed.

      63.    The compliance audits note that their findings were discussed internally at

JPS Health. The Compliance Department noted that it would be conducting follow-up

reviews to evaluate the Corrective Action Plans.

      64.    Once the compliance audits were finalized in or around April and May

2016, they were provided to JPS Health executive team members and eventually presented

to the internal Governance Committee and to the Board of Managers.

      65.     The concerns raised by the internal billing audits were discussed in internal

meetings.   For instance, the Meeting Minutes for the Joint Governance Committee

Meeting and Board of Managers Meeting from June 23, 2016 reflect a discussion among

Relator, Senior Vice President for Enterprise Risk Management and Chief Compliance

Officer Ron Skillens, and Board Secretary Charles Webber. A presentation appears to

have been discussed at that meeting, which noted that “Coding and Billing Audits” were

part of the Compliance Work Plan. This entry included the following objective: “Assess




                                            15
 Case 4:19-cv-00412-P Document 35 Filed 09/21/20            Page 16 of 50 PageID 298



accuracy of coding and billing practices per regulatory guidelines.” Next to the objective,

the presentation noted that the “Risk Rating” was “High” and highlighted that rating in

a red box. The description also showed that the audits for Modifiers 25, 59, and XU

were completed.

      66.    According to the Meeting Minutes, many of JPS Health’s executives were in

attendance at the June 23, 2016 meeting, including the Chief Executive Officer, the Chief

Operating Officer, and the Chief Financial Officer.

      67.    According to the Meeting Minutes, Mr. Webber asked about Modifiers 25

and 59. Mr. Skillens explained, among other things, that the Compliance Department

was working with other departments to “ascertain precise numbers,” apparently

recognizing that JPS Health may have overbilled payors.

      68.    Despite the significant findings in the audits and knowledge that the

compliance risk was “high,” JPS Health failed to appropriately act to correct the billing

problems or to repay the amounts owed.           Multiple employees at JPS Health were

surprised that JPS Health failed to take appropriate corrective actions, including

reimbursing payors.

      69.    Relator recalls that, even six months after the audits were published, JPS

Health had failed to adequately implement the Corrective Action Plans or to take

appropriate steps to correct the submission of improper claims on a system-wide basis.

Although some departments took corrective measures, such as placing an alert in an

electronic health record for a claim to be reviewed before submission, Relator did not see

these changes implemented system-wide.




                                            16
 Case 4:19-cv-00412-P Document 35 Filed 09/21/20             Page 17 of 50 PageID 299



         70.   Despite Relator asking about refunds and the issue coming up in subsequent

discussions, JPS Health simply failed to repay known overpayments and failed to honestly

calculate the extent of the overpayments.

   D. Defendant Retaliates against Relator.

         71.   The law forbids retaliation against an employee as a result of efforts to stop

violations of the False Claims Act. Yet, that is exactly what JPS Health did to Relator,

who had been with the system for more than 20 years.

         72.   Throughout 2016 and into 2017, Relator continued to follow-up on the

compliance billing audits her team had performed for Modifiers 25, 59, and XU. Relator

grew concerned that JPS Health had not repaid the amounts owed, ignoring the law and

specific requirements that known overpayments be returned within 60 days. Relator’s

work environment grew more and more hostile.

         73.   Relator met with members of JPS Health’s senior management on or about

October 23, 2017. Relator was told that she was being terminated and that JPS Health

was giving her two weeks to announce her departure. Relator’s understanding at that

point was that her last day would be November 6, 2017, and she planned to clean out her

office the weekend prior.

         74.   Relator was told that she was not expected to attend any leadership

functions, including the two that were scheduled during the following two weeks. Relator

believes JPS Health terminated her in this fashion as a result of her efforts to do the right

thing:    bringing the compliance and billing issues to the attention of JPS Health’s




                                             17
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20                Page 18 of 50 PageID 300



executive team. In the end, however, JPS Health ignored the compliance problems, the

taxpayers did not get repaid, and Relator lost her job.




                                     CAUSES OF ACTION

                                    FIRST CLAIM FOR RELIEF

               Violations of the False Claims Act: False Claims for Payment
                                     31 U.S.C. § 3729(a)(1)(A)

       75.     Relator realleges and incorporates by reference each of the preceding

paragraphs as if fully set forth in this claim for relief.

       76.     Through the acts and omissions alleged above, Defendant knowingly

presented, or caused to be presented, false or fraudulent claims to the United States for

payment or approval, within the meaning of 31 U.S.C. § 3729(a)(1)(A).

       77.     Defendant violated the False Claims Act by submitting, or causing to be

submitted, claims for reimbursement from federal health care programs, including

Medicare, TRICARE, VA health benefit programs, and Texas Medicaid, knowing that

those claims were ineligible for the payments demanded.

       78.     False claims submitted, or caused to be submitted, by Defendant included

claims resulting from improperly coded charges.

       79.     Each claim submitted as a result of the Defendant’s illegal conduct

represents a false claim.

       80.     The United States, unaware of their falsity, paid and may continue to pay

claims that would not be paid but for Defendant’s unlawful conduct.



                                                18
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20            Page 19 of 50 PageID 301



       81.     Defendant’s conduct described herein was knowing, as that term is used in

the False Claims Act, and material, as that term is defined in Universal Health Services,

Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989 (2016).

       82.     By reason of the false or fraudulent claims, the United States has sustained

damages in a substantial amount to be determined at trial, and is entitled to treble

damages plus a civil penalty for each false or fraudulent claim.

                                   SECOND CLAIM FOR RELIEF

                Violations of the False Claims Act: Use of False Statements
                                 31 U.S.C. § 3729(a)(1)(B)

       83.     Relator realleges and incorporates by reference each of the preceding

paragraphs as if fully set forth in this claim for relief.

       84.     Defendant knowingly used or caused to be made or used false records or

statements that were material to false or fraudulent claims for payment submitted to

federal health care programs. Those false records or statements used or caused to be used

by Defendant include false or improper claims.

       85.     Defendant’s conduct described herein was knowing, as that term is used in

the False Claims Act, and material, as that term is defined in Universal Health Services,

Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989 (2016).

       86.     The United States, unaware of the falsity of the records and statements

made by, used, or caused to be used by Defendant, approved, paid, participated in, and

may continue to approve, pay, or participate in, payments made by federal health care

programs for claims that would otherwise not have been approved and paid.




                                                19
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20             Page 20 of 50 PageID 302



       87.     By reason of these false records or statements, the United States has

sustained damages in a substantial amount to be determined at trial, and is entitled to

treble damages plus a civil penalty for each false or fraudulent claim.

                                    THIRD CLAIM FOR RELIEF

 Violations of the False Claims Act: Concealing, Avoiding, or Decreasing Obligation to
                Pay or Transmit Money or Property to the United States
                                 31 U.S.C. § 3729(a)(1)(G)

       88.     Relator realleges and incorporates by reference each of the preceding

paragraphs as if fully set forth in this claim for relief.

       89.     Defendant knowingly concealed or improperly avoided or decreased an

obligation to pay or transmit money or property to the United States.          Specifically,

Defendant knew its Compliance Department had identified significant overbilling and

overpayment concerns.        Nonetheless, Defendant decided to risk keeping money that

belonged to and was owed to the United States. Defendant failed to repay all amounts

owed to the United States.

       90.     Defendant’s conduct described herein was knowing, as that term is used in

the False Claims Act, and material, as that term is defined in Universal Health Services,

Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989 (2016).

       91.     By reason of Defendant concealing, avoiding, and/or decreasing its

obligation to pay or transmit money or property to the United States, the United States

has sustained damages in a substantial amount to be determined at trial, and is entitled to

treble damages plus a civil penalty for each violation.




                                                20
 Case 4:19-cv-00412-P Document 35 Filed 09/21/20            Page 21 of 50 PageID 303



                                 FOURTH CLAIM FOR RELIEF

 Violations of the False Claims Act: Concealing, Avoiding, or Decreasing Obligation to
                Pay or Transmit Money or Property to the United States
                                U.S.C. § 3729(a)(1)(G);
                 60-day Rule: 42 U.S.C. § 1320a–7k(d)(1); 42 CFR § 401.305

       92.    Relator repeats and re-alleges each allegation in each of the preceding

paragraphs as if fully set forth herein.

       93.    During the relevant period, Defendant presented numerous claims for

payment to the United States through government programs such as Medicare, TRICARE,

VA health benefit programs, and Texas Medicaid.

       94.    Defendant knowingly concealed or improperly avoided or decreased an

obligation to pay or transmit money or property to the United States.          Specifically,

Defendant knew its Compliance Department had identified significant overbilling and

overpayment concerns.      Nonetheless, Defendant decided to risk keeping money that

belonged to and was owed to the United States. Defendant failed to repay all amounts

owed to the United States within 60 days in violation of the Patient Protection and

Affordable Care Act of 2010, 42 U.S.C. § 1320a–7k(d)(1), and 42 CFR § 401.305.

       95.    Defendant’s conduct described herein was knowing, as that term is used in

the False Claims Act, and material, as that term is defined in Universal Health Services,

Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989 (2016).

       96.    By reason of Defendant concealing, avoiding, and/or decreasing its

obligation to pay or transmit money or property to the United States, the United States

has sustained damages in a substantial amount to be determined at trial, and is entitled to

treble damages plus a civil penalty for each violation.



                                             21
   Case 4:19-cv-00412-P Document 35 Filed 09/21/20                         Page 22 of 50 PageID 304



                                      Tarrant County Hospital District
                                         Compliance Department
                                    Modifier 25 Billing Compliance Audit
                                      Compliance Review #20160415



Distribution:
Robert Earley, President and Chief Executive Officer
Bill Whitman, Executive Vice President and Chief Operating Officer
Sharon Clark, Executive Vice President, Chief Financial Officer
Frank Rosinia, MD, Executive Vice President, Chief Quality Officer
Dianna Prachyl, Senior Vice President, Chief Operating Officer Acclaim
Trudy Sanders, Vice President, Patient Care
Madhura Chandak, Executive Director Clinical Integration
Pat Alridge, Executive Director Women's Servi ce
Kade Rutherford, Executive Director Revenue Cycle
Erika Jones, Director of Business Operations
Jillian Elliott, Director Health Centers for Women
Rhonda Johnson, Director Patient Accounting
Ronald Skillens, Senior Vice Preside nt Enterprise Risk Management, Chief Compliance Officer
District Compliance Committee
Board of Managers Governance Committee



Table of Contents
                                                              Page
 Executive Summary                                             2
 Objective and Scope                                           2
 Background                                                    3
 Rationale for Review (Regulatory Concerns and Guidance)       3
 Findings and Corrective Action Plan Process                   4
 Recommendations                                               7
 Met hodology                                                  7
 Corrective Action Plan                                        9




 li P age


                                                                                               ?age   5~   o: 86
 Case 4:19-cv-00412-P Document 35 Filed 09/21/20                 Page 23 of 50 PageID 305



                                   FIFTH CLAIM FOR RELIEF

            Violations of the False Claims Act: Retaliatory Action against Relator
                                      31 U.S.C. §3730(h)

       97.     Relator repeats and re-alleges each allegation in each of the preceding

paragraphs as if fully set forth herein.

       98.     Defendant unlawfully retaliated against Relator for identifying and raising

Defendant’s obligations to repay money to the United States as detailed herein. Despite

more than 20 years of employment, Defendant singled out Relator for criticism and

disciplinary action, harassed her, and ultimately fired her.

       99.     Defendant’s retaliatory conduct violated the False Claims Act.          Relator

suffered damages as a result of Defendant’s unlawful retaliation.


                                   PRAYER FOR RELIEF

       WHEREFORE, Relator respectfully prays for judgment against Defendant as

follows:

       a.      On Claims for Relief One, Two, Three, and Four, treble damages and all

               applicable civil penalties in the maximum amount allowed by law;

       b.      On Claim for Relief Five, two times the amount of back pay owed to

               Relator as a result of Defendant’s retaliation;

       c.      All attorney’s fees and costs associated with prosecuting this civil action, as

               provided by law;

       d.      Interest on all amounts owed to the United States and/or Relator; and

       e.      For all other relief the Court deems just and proper.




                                              22
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20        Page 24 of 50 PageID 306



                                        JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38(b), Relator demands a jury trial

for all claims and issues so triable.




                                            23
 Case 4:19-cv-00412-P Document 35 Filed 09/21/20   Page 25 of 50 PageID 307



August 28, 2020                   Respectfully submitted,

                                  REESE MARKETOS LLP

                                  By: /s/ Joshua M. Russ
                                     Joshua M. Russ
                                     Texas Bar No. 24074990
                                     josh.russ@rm-firm.com
                                     Joel W. Reese
                                     Texas Bar No. 00788258
                                     joel.reese@rm-firm.com
                                     Brett S. Rosenthal
                                     Texas Bar No. 24080096
                                     brett.rosenthal@rm-firm.com
                                  750 N. Saint Paul St., Suite 600
                                  Dallas, Texas 75201-3201
                                  Telephone: (214) 382-9810
                                  Facsimile: (214) 501-0731

                                  RACHEL V. ROSE – ATTORNEY AT LAW,
                                  PLLC

                                  By: /s/ Rachel V. Rose
                                     Rachel Veronica Rose
                                     Texas Bar No. 24074982
                                     rvrose@rvrose.com
                                  P.O. Box 22718
                                  Houston, Texas 77227
                                  Telephone: (713) 907-7442
                                  Facsimile: (855) 558-1745

                                  WATERS & KRAUS, LLP

                                  By: /s/ Charles S. Siegel
                                     Charles S. Siegel, Esq.
                                     Texas State Bar No. 18341875
                                     csiegel@waterskraus.com
                                     Taryn E. Ourso, Esq.
                                     Texas State Bar No. 24107315
                                     tourso@waterskraus.com
                                  3141 Hood Street, Suite 700
                                  Dallas, Texas 75219
                                  214-357-6244 (Telephone)
                                  214-357-7252 (Facsimile)



                                    24
 Case 4:19-cv-00412-P Document 35 Filed 09/21/20           Page 26 of 50 PageID 308



                              CERTIFICATE OF SERVICE

       The undersigned attorney certifies that the foregoing was served on counsel for the
United States on August 28, 2020 via the Court’s electronic filing system. Because this
action has not yet been served on Defendant and Defendant has not yet made an
appearance, Defendant was not served.

                                          /s/ Joshua M. Russ
                                         Joshua M. Russ




                                           25
Case 4:19-cv-00412-P Document 35 Filed 09/21/20   Page 27 of 50 PageID 309




                           Exhibit A
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20                           Page 28 of 50 PageID 310



Executive Summary
During a routine review of the Decision Resources Group Denials Dashboard Report provided by Patient
Financial Services, the Compliance Department identified potentially aberrant billing patterns in the use of
Modifier 25 by departments within the Tarrant County Hospital District (District). Modifier 25 is defined as
significant, separately identifiable evaluation and management service by the same physician or other
qualified health care professional on the same day of the procedure or other service. 1 Subsequently, the
Compliance Department incorporated an audit of Modifier 25 into its 2016 Compliance Work Plan for further
examination.

The analysis consisted of a review of a sample of claims data consist ing of four hundred fifty (450) records
across all payer classes, corresponding electronic medical record documentation, and the Medicare Nationa l
Correct Coding Initiative (NCCI) coding tool. Through this compliance audit, we determined that Modifier 25
had been used inappropriately between January 2014 and Febr uary 2016 resu lting in 427 of 450 claims billed
in our sample that did not comply with coding guidelines (see Tables 2 and 3 below).

Patterns of incorrect Modifier 25 usage included submissions:
    • when documentation did not support a significant, sepa rately identifiable procedure/service with the
      evaluation and management patient codes".
    • with incidental procedures not requiring the modifier (i.e. vaccine administration fee). "'
    • with services other than evaluation and management codes.'v

In addition to the findings noted above, we also identified other incidental findings which included:
    • level of care not supported by documentation
    • duplicate billing
    • inappropriate use of additional modifiers that are unnecessarily used on the same CPT code

The determinations noted resu lted in discussion and issuance of the draft report to the appropri ate parties,
and a Corrective Action Plan (CAP), see page 9. The CAP included enhanced education o n the proper use of
Modifier 25 as well as processing repayments of overpayments or resubmission of claims, as appropriate. The
CAP was completed by HIM, Patient Financial Services, Community Health and Women's Services
management and accepted as sufficient. Additionally, the Compliance Department will conduct audits of the
other modifiers identified as incidental findings and issue reports as appropriate. The Compliance Department
will conduct a follow-up review of Modifier 25 ninety days after the execution of the CAP.

Objective and Scope
The Modifier 25 audit was undertaken to partially assess $1.62 million in denials with a reason code labeled as
follows: The procedure code is inconsistent with the modifier used oro required modifier is missing in a
Decision Resources Group Denials Dashboard Report between October 2014 and October 2015. Note: denials
in this report include multiple denials due to correction and resubmission of the same claim. This audit is a
subset of an initiative to review all potential compliance-related modifier billing issues observed in the report.

The Modifier 25 audit was limited to documentation of only outpatient claims for all payers where Modifier 25
was billed during the periods of:
   • January through March 2014,
   • January through March 2015 and
   • January through February 2016.



2 1Page


                                                                                                     ?age 55 o f S6
   Case 4:19-cv-00412-P Document 35 Filed 09/21/20                          Page 29 of 50 PageID 311



The audit was performed on a random sampling of four hundred fifty (450} total accounts during the
timeframes stated above. A total of one hundred fifty (150) accounts were reviewed for each period. The
sample size was chosen to align with an Office of Inspector General (OIG) Use of Modifier 25 Reviewv.
Although there has not been a formal review by the OIG of Modifier 25 since 2005, the OIG continues to
identify improper use of modifiers in other reviews performed in 2014, 2015, and 2016. Table 1 below
represents the total number of patient accounts coded with Modifier 25 during the review period. The
columns titled Errors and Total Charges at Risk in the table below provide a breakdown of the instances of
incorrect application of Modifier 25 and total charges associated with those accounts by distinct payer class.

Table 1: Accounts Coded for Modifier 25




Background
The Compliance Department regularly reviews internal processes and reports as a means to identify
potentially aberrant billing patterns that might be considered fraud or abuse. As such, during a routine review
of the Decision Resources Group Denials Dashboard Report from October 2014 through October 2015 an issue
was identified with claim denials for all payers for improper American Medical Association Current Procedural
Terminology (CPT) modifier use.

The 2005 OIG Use of Modifier 25 audit identified 35% of claims reviewed using Modifier 25 did not meet
Medicare program requirements resulting in $538 million of improper payments by Medicare and/or
Medicare beneficiaries. The improper use of Modifier 25 continues to be a target for both The Centers for
Medicare and Medicaid Services {CMS) and private insurer contractors.

Rationale for Review - Regulatory Concerns and Guidance
CMS requires the Modifier 25 CPT only be used:
    • on claims for evaluation and management (E/M} services, and
    • when these services are provided by the same physician or same qualified non physician practitioner
       (NPP) to the same patient on the same day as another procedure or other service.

 CMS pays for an E/M service provided on the day of a procedure with a global fee periodv; if the physician
 indicates that the service is for a significant, separately identifiable E/M service that is above and beyond the
 usual pre- and post-operative work of the procedure . Different diagnoses are not required for reporting the
 E/M service on the same date as the procedure or other service. Modifier 25 is added to the E/M code on the
 claim at the time of coding by the Health Information Management Department (HIM) coding staff through


 3j Pag e



                                                                                                      ?age 66 o::    eo
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20                         Page 30 of 50 PageID 312



3M software. Rejections and denials for modifier issues are routed to HIM coding staff through EPIC work
queues.

Both the medically necessary E/M service and the procedure must be appropriately and sufficiently
documented by the physician or NPP in the medical record to support the claim even though documentation is
not required for submission . If the physician bills the service with the CPT modifier 25, CMS pays for the
service in addition to the global fee without any requirement for documentation unless specific conditions are
met..,;'


The following instances of investigations and subsequent settlements with the Department of Justice (DOJ)
demonstrate the OIG is actively collaborating with CMS to seek to reclaim money from egregious billing and
fraud and abuse. On April 3, 2013, the United States Attorney's Office for the Middle District of Pennsylvania
reported settlements made by two hospital systems totaling $1.48 million to resolve allegations that they
submitted claims to Medicare for payment of improperly coded E/M services. OIG investigations revealed the
hospitals billed using Modifier 25 improperly. vm

Findings and Corrective Action Plan Process
A review of a sample of claims data consisting of four hundred fifty (450} records, corresponding electronic
medical record documentation, and the (NCCI} coding tool resulted in a determination that HIM consistently
uses Modifier 25 inappropria tely.

Through this review the auditors determined inappropriate use of Modifier 25 between January 2014 and
February 2016 resulting in 427 of 450 claims billed that did not comply with coding guidelines. Table 2 below
reflects error rate by payer class.

It should be noted that Patient Financial Services implemented an electronic medical record rule in March
2015 to route claims to a work queue to be reviewed by the outpatient discharge department where:
    1. a procedure visit type was scheduled and
    2. a procedure and an E/M visit are charged.
This was in response to a Texas Medicaid & Healthcare Partnership (TMHP) review of billing services beyond
the scheduled/elective outpatient day surgery recovery period that resulted in a review of 28 accounts with a
recou pment of $45,267.

The work queue was established for the discharge department to review the documentation for all procedure
visit types that an E/M charge has been billed to ensure the appropriateness of the charges and that the
modifier has been used appropriately.

Due to the findings noted, a Corrective Action Plan (CAP) must be completed within two weeks of the rece ipt
of this report. The audit will be considered final when management responses are received and actions to be
taken are agreed upon by the Compliance Department. Upon finalization, the audit report will be distributed
to all parties listed in the Distribution list above and subsequently reported to the District Compliance
Committee and the Board of Managers Governance Committee at the first meeting of each thereafter.

Table 3 specifies a comparison of CMS guidelines, findings and overall impact.




41 Page



                                                                                                  ?age 57 o f    c€
 Case 4:19-cv-00412-P Document 35 Filed 09/21/20   Page 31 of 50 PageID 313




S f Page


                                                                   ?age 58 cf 86
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20                                       Page 32 of 50 PageID 314



Table 3 - Guidelines and Findings (Reference- Medicare Claims Processing Manual, Chapter 12, Sect io n 30.6.6)



 This modifier may be used to indicate     Modifier 25 is appended       107      108      112      Appending the modifier to bill      !
 that an E/M service was provided on the inappropriately to E/ M                                    separate service codes that
 same day as another procedure that        services when bundled                                    should be billed under one
 would normally bundle under the NCCI.     service was charged                                      comprehensive service code can
 In this situation, CPT Modifier 25        incorrectly.                                             result in inappropriate
 signifies that the E/M service was                                                                 reimbursement. 83% error rate
 performed for a reason unrelated to the                                                            across all payers could result in
 other procedure.                                                                                   need for repayment.
 This modifier may be used to indicate     Modifier 25 is appended        41       37        4      Appending the modifier to an
 that an evaluation and management         to E/M services that are                                 E/M service that is not 1)
 (E/M) service or eye exam, which is       not documented as                                        documented and 2) found to be
 performed on the same day as a minor      significant and separately                               significant and separate from the
 surgery (000 or 010 global days) and      identifiable from the                                    standard surgical procedure
 which Is performed by the surgeon, is     usual work associated                                  . results in the need for
 significant and separately identifiable   with the surgery.                                        repayment. 13% error rate
 from the usual work assodated w ith the                                                            across all payers resulted in the
 surgery.                                                                                           need for repayment.
 Medical record documentation must Modifier 25 is appended                                  12      Ap;>ending the modifier to an       I
 support the use of the modifier. The CPT to E/M services when no                                   E/M service code when there is
  2016 description for this modifier qualified service was                                          no qualified service may not
  specifies that a significant, separately performed on the same                                    impact reimbursement or result
 identifiable E/M service is defined or day.                                                        in denial but could be an
  substantiated by documentation that                                                               indicator to a payer for further
  satisfies the relevant criteria for the                                                            review.
  respective E/M services to be reported.
  Modifier 25 should be appended only to Modifier 25 is appended           2        2        2     Appending the modifier to a CPT
  evaluation and management (E/M) to services other than                                            code other than an E/M coce
  service codes within the range of 92002- E/M.                                                     does not impact reimbursement
  92014, 99201-99499, and with HCPCS                                                                or-result in denial but could be an 1
  codes G0101 and G0175.                                                                            indicator to a payer for further
                                                                                                    review.                             I
  A different ICD-9-CM or ICD-10-CM code                    No findings observed for these two billing requirements.
  from the one submitted with the minor
I surgery is not required w ith the E/M
1 code. The diagnosis for the E/M service
  and the other procedure may be the
  same or different.



                                                                                                                                        l
  No supporting documentation is
  required with the claim when this
  modifier is submitted.




 6I Page



                                                                                                                     ?age 6 S o : c6
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20                        Page 33 of 50 PageID 315



Recommendations:
The Health Information Management Department should:
1. Review the use of Modifier 25 and provide personnel training and education on its proper use to include a
   review of appropriate documentation before appending the modifier per CPT Manual and NCCI rules
2. Review documentation to ensure charges are appropriate and meet coding guidelines.
3. Review Modifier 25 usage weekly
4. Report Modifier 25 weekly review results on the Compliance Committee quarterly Coding Audit Review
   monitor
5. Ensure training and education is conducted to facilitate appropriate review of work queues for supporting
   documentation and proper charging and that unsupported charges are corrected or removed when
   necessary.

Patient Financial Services should:
1. Review overpayments for potential repayment to appropriate payers
2. Resubmit claims if appropriate

Community Health and Women's Services should:
1. Initiate a weekly charge review for all outpatient departments
2. Work with HIM to provide appro priate training and education on appropriate documentation charge
   practices.

Methodology:
Audit documentation was requested from the Electronic Medical Record Reporting analysts for all outpatient
claims for all payers where Modifier 25 was billed during the first quarters of calendar years 2014 and 2015
and the months of January and February of 2016. A review was performed on a random sampling of four
hundred fifty outpatient claims. A total of one hundred fifty accounts were reviewed for each of the first
quarters of calendar years 2014 and 2015 and the months of January and February of 2016.

The auditors used the following approach to define and identify relevant controls:
Relevant Regulatory Guidance and Inf ormation Sources
Statutes and Regulations:
       • 42 CFR § 424.5 (A)(6)
       • Social Security Act §1833(e)
       • Social Security Act §1862(a}{1)(A)

Other Authorities:
      • Department of Health and Human Services Office of Inspector General {OIG) 2015 Work Plan
      • 2005 OIG Report Use of Modifier 25 (OIE-07-03-00470)
      • 2013 OIG Report Wing Memorial Hospital Did Not Always Bill Correctly for Evaluation and
         Management Services Related t o Diagnostic or Therapeutic Procedures and Supartz Injections (A-
         01-12-00519}
      • 2014 OIG Report Questionable Billing for Medicare Electrodiagnostic Tests (OEI-04-12-00420)
      • 2015 OIG Report Questionable Billing for Medicare Ophthalmology Services (OEI-04-12-00280)
      • 2016 OIG Report Medicare Compliance Review of Greenville Memorial Hospital (A -04-15-03082)




7! Page



                                                                                                 ?age 7C of o6
   Case 4:19-cv-00412-P Document 35 Filed 09/21/20                         Page 34 of 50 PageID 316



Internal Resources:
      •   Compliance review of Medicare claims for high-cost diagnostic radiology test for fiscal year 2015
      •   Electronic medical records reviewed for validation accuracy of report

Interviews
      •   Director, Patient Financial Services
      •   Supervisor Denials & Appeals, Patient Financial Services
      •   Inpatient Coding Auditor, Health Information Management
      •   Optimization Lead, 3M Health Information System




 SI Page



                                                                                                   ?age '1 ct a-=:
    Case 4:19-cv-00412-P Document 35 Filed 09/21/20                                  Page 35 of 50 PageID 317




                                                      Compliance Review #20160415
                                           CMS Modifier 25 CORRECTIVE ACTION PLAN
,..
       -- AliDtYi=iNDiNG .           -      . ACTION ITEM/ASSIGNED TO •. '            ... ,. ·ACTIONSTAKENo<-
                                                ~ :(~• ~~I
-
'                                          ---:


                                            '
                                                       r'

                                               t•·_r;""\1\.. ,; .,.
                                             .i:
                                                                        •     . . . -.        . INCLYD~ OAT~~~
.     --     ·.                                   ~·; i '!'ie:~;: .   :_ . ' - .. :,.:.•.,. ;_ . : -· .._ ,-T~_f!§EJ,D
    Modifier 25 is routinely   Health Information Management (HIM) should                     1. Health Information
    appended                   review the use of Modifier 25 and provide personnel               Management, Community
    inappropriately to E/M     training and education on its proper use to include a             Health, Women's Services and
    services when no '         review of appropriate documentation and charges                   Compliance will meet to discuss
    qualified service was      before appending the modifier per American Medical                education needs for
    performed on the           Association Current Procedural Te rminology (CPT)                 documentation and charging
    same day.                  Manual and Medicare' s National Correct Coding                    issues. An education plan will
                               Initiative (NCCI) rules. HIM should review Modifier               be developed and implement ed ;
                               25 usage weekly and report results in the quarterly               no later than August 16, 2016.
                               Compliance Committee Coding Audit Review                       2. Health Information                 I
    Modifier 25 is             monitor.                                                          Management will provide            I
    appended to E/M                                                                              education to coding staff on the
                               Madhura Chandak, Executive Director Clinical
    services that are not                                                                        appropriate use of Modifier 25
                               Integration
    documented as                                                                                at an in-service scheduled in
    significant and                                                                               August 2016. A monthly review
    separately identifiable                                                                       will be conducted of a sampling
    from the usual work                                                                          of accounts billed w ith Modifier
    associated with the                                                                           25 appended and education will
    surgery.                                                                                      be ongoing.
    Modifier 25 is                                                                            3. Health Information
    appended to services                                                                          Management, Patient
    other than E/M.                                                                               Accounting, EPIC and
                                                                                                  Compliance will meet to discuss
                                                                                                  3M logic.
                                                                                          Comments from HIM leadership,
                                                                                          Executive Director- Clinical
                                                                                          Integration Quality Division -
                                                                                           1. JPS' workflow allow team
                                                                                              members across the enterprise
                                                                                              to assign the modifiers. An
                                                                                              evaluation of this practice is
                                                                                              much needed.
                                                                                           2. JPS, as an enterprise, does not
                                                                                              have a team designated to edit
                                                                                              the billing or account work
                                                                                              queues to review billing.
                                                                                              Without dedicated strategies
                                                                                              around billing concerns, it will be
                                                                                               hard to find a long term,
                                                                                              sustainable solution.




    9I Pag e


                                                                                                                  Page 72 o: a.,;
Case 4:19-cv-00412-P Document 35 Filed 09/21/20                            Page 36 of 50 PageID 318




Inappropriate billing   Patient Financial Services should review               1. In accordance with the CMS
patterns                overpayments for potential repayment to                   6037-F Final Rule Medicare
                        appropriate payers and resubmission of claims if          Reporting and Return ing of
                        appropriate.                                              Self-Identified Overpayments,
                                                                                  Patient Financial Services and
                        Kade Rutherford, Executive Director, Patient
                                                                                  Compliance will identify and
                        Financial Services
                                                                                  issue necessary repayment by
                                                                                  October 24, 2016.
Inappropriate           Community Health should initiate weekly charge         1. Community Health will meet
documentation and       review for all outpatient departments and work            with HIM, Compliance, and
charging issues         with HIM to provide training and education on            Women's Health to discuss and
                        appropriate documentation and charge practices.
                                                                                  implement an education plan
                        Erika Jones, Director of Business Operations-CHC          for appropriate documentation
                                                                                  and charge capture, with an
                                                                                  expected date of
                                                                                  implementation no later than
                                                                                  August 16, 2016.
                                                                               2. Community Health will
                                                                                  identify/develop a weekly
                                                                                  charge reconciliation report
                                                                                  with EMR clinical liaisons to be
                                                                                  used to facilitate weekly
                                                                                  charge review by
                                                                                  nursing/management staff.
                                                                               3. Community Health will develop
                                                                                  guidelines for weekly charge
                                                                                  reconciliation, train staff on
                                                                                  charge reconciliation report
                                                                                  usage and implement a weekly
                                                                                  charge review process no later
                                                                                  than October 1, 2016.




10   I Page
    Case 4:19-cv-00412-P Document 35 Filed 09/21/20                                        Page 37 of 50 PageID 319




~- ' AUDITFINDING            - . . .,,.,......~01';>~.,.!_!E~/ASSIGNEDTO-             --.• ":""        ' ACTIONSTAKEN~rPLAN.~ED ,t?~
                                                   ·., . .: _ '        ,                                 INClUDE DATE ADDRESSE~ 9R.'~,~!
·                                        ......... -~-~c. ·.•. ·.• . .   .                        ..          _ T~R~ET ~~~.. ;;:.·--.;~;......1..~
                               Women's Services should initiate weekly charge                          1. Women's Services will meet with
                               review for all outpatient departments and work                             HIM, Compliance, and
                               with HIM to provide training and education on
                                                                                                          Community Health to discuss
                               appropriate documentation and charge practices.
                                                                                                          and implement an education
                               Jillian Elliott, Director Health Centers for Women                         plan for appropriate
                                                                                                          documentation and charge
                                                                                                          capture, with an expected date
                                                                                                          of implementation no later than
                                                                                                          August 16, 2016.
                                                                                                       2. Women's Services will begin
                                                                                                          weekly charge reconciliation
                                                                                                          review by nursing/management
                                                                                                          staff. This process will be
                                                                                                          developed with an expected
                                                                                                          date of implementation no later
                                                                                                          than October 1, 2016.
Note: The Compliance Department will work with HIM to develop education and training. A follow-up review will be
conducted by the Compliance Department 90 days after the executed corrective action plan.



The 2016 Common Procedure Terminology (CPD Manual Appendix A defines modifier 25 as significant, separately identifiable
evaluation and management service by the same physician or other qualified health care professional on the same day of the
procedure or other service. It further offers the guidance that it may be necessary to indicate that on the day a procedure or service
identified by a CPT code was performed, the patient's condition required a significant, separately identifiable E/M service above and
beyond the other service provided or beyond the usual preoperative and postoperative care associated with the procedure that was
performed. A significant, separately identifiable E/M service is defined or substantiated by documentation that satisfies the relevant
criteria for the respective E/M service to be reported. The E/M service may be prompted by the symptom or condition for which the
procedure and/or service was provided. As such, different diagnoses are not required for reporting of the E/M services on the same
date. This circumstance may be reported by adding modifier 25 to the appropriate level of E/M service. This modifier is not used <a
report an E/M service that resulted in a decision to perform surgery.
• Department of Health and Human Services (OHHS) Transmittal A-01·80, Modifier -25 should be appended only to evaluation and
management (E/M) service codes within the range of 92002-92014, 99201-99499, and with HCPCS codes G0101 and G0175.
" Medicare Claims Processing Manual, Chapter 12. Section 30.6.6
"' Medicare Claims Processing Manual, Chapter 12, Section 30.6.6
• Office of Inspector General (OIG) Use of Modifier 25 Review (OEI-07-03·00470)
'' The global surgical package, also called global surgery, includes all necessary services normally furnished by a surgeon before,
during, and after a procedure. Medicare payment for the surgical procedure includes the preoperative, intra -operative, and post ·
operative services routinely performed by the surgeon or by members of the same group with the same specialty.
• If the physician bills the service with the CPT modifier 25, CMS pays for the service in addition to the global fee without any
     requirement for documentation unless:
    • inpatient dialysis services are billed (CPT codes 90935, 90945, 90947, and 93937), the physician must document that the service
       was unrelated to the dialysis and could not be oerformed during the dialysis procedure.
    • preoperative critical care codes are being billed on the date of the procedure, the diagnosis must support that the service is
      unrelated to the performance of the procedure.


l l ! Page



                                                                                                                                 Page 74 of 86
 Case 4:19-cv-00412-P Document 35 Filed 09/21/20                                      Page 38 of 50 PageID 320




  • CMS advises physicians that CPT code 99211 (office or other outpatient visit for the evaluation and management of an
    established patient, that may not require the presence of a physician or other qualified health care professional. Usually, the
    presenting problem(s) are minimal) cannot be paid if it is billed with a drug administration service such as a chemotherapy or
    non-themotherapy drug infusion code which would include CPT code 36415 (collection of venous blood by venipuncture). This
    drug administration policy was expanded in the Physician Fee Schedule Final Rule, November 15, 2004 and the OPPS Conversion
    to also include a therapeutic or diagnostic injection code (effective January 1, 2005).
"" Department of Health and Human Services (DHHS) Transmittal A-01·80, Modifier -25 should be appended only to evaluation and
management (E/M) service codes within the range of 92002-92014, 99201-99499, and with HCPCS codes G0101 and G0175.
Department of Justice, US Attorney's Office Middle District of Pennsylvania; Martindale Legal library




 12   I Page

                                                                                                                      Page 75 o :     36
Case 4:19-cv-00412-P Document 35 Filed 09/21/20   Page 39 of 50 PageID 321




                           Exhibit B
Case 4:19-cv-00412-P Document 35 Filed 09/21/20                        Page 40 of 50 PageID 322




                                     Tarrant County Hospital District
                                         Compliance Department
                               Modifiers 59 and XU Billing Compliance Audit
                                      Compliance Review #20160509




Dist ribution:
Robert Earley, President and Chief Executive Officer
Bill Whitman, Executive Vice President and Chief Operating Officer
Sharon Clark, Executive Vice President, Chief Financial Officer
Frank Rosinia, MD, Executive Vice President, Chief Quality Officer
Dianna Prachyl, Senior Vice President, Chief Operating Officer Acclaim
Trudy Sanders, Vice President, Patient Care
Madhura Chandak, Executive Director Clinical Integration
Pat Alridge, Executive Director Women's Services
Kade Rutherford, Executive Director Revenue Cycle
Erika Jones, Director of Business Operations
Jillian Elliott, Director Health Centers for Women
Rhonda Johnson, Director Patient Accounting
Ronald Ski liens, Senior Vice President Enterprise Risk Management, Chief Compliance Officer
District Compliance Committee
Board of Managers Governance Committee



Table of Contents
                                                                         Page
Executive Summary                                                         2
Objective and Scope                                                       2
Background                                                                3
Rationale for Review (Regulatory Concerns)                                4
Findings and Corrective Action Plan Process                               4
Recommendations                                                           6
Methodology                                                               6
Corrective Action Plan                                                    8




II Pag e


                                                                                               Page 76 of 36
  Case 4:19-cv-00412-P Document 35 Filed 09/21/20                            Page 41 of 50 PageID 323




   Executi ve Summary
   During a routine review of the Decision Resources Group Denials Dashboard Report provided by the Patient
   Financial Services, the Compliance Department identified potentially aberrant billing patterns in the use of
   Modifier 59 and XU by departments within the Tarrant County Hospital District (District}. I)Q.odifier 59 is used to
  .,!9entifv..pmceduresfser.:ke~ other than E/M services, ~re >REt!: RQfij!ally repo(ted togeJher. but are
 • appropriate ynder the circumstagc~ Modifier XU is a su set of Modifier 59 that went into effect January 1,
   2015 and is used to id   · an unusual non-overla ing service that is distinct because it does not overla the
   usual ~ts of the main service. 11 Subsequently, t e ompliance Department incorporated an audit of
f Modifier 59 and XU into its 2016 WorltPian for further examination.


 The analysis consisted of a review of a sample of claims data consisting of three hundred (300} records across
 all payer classes with Modifier 59 appended and two hundred (200} records across all payer classes with
 Modifier XU appended, corresponding electronic medical record documentation, and the Medicare National
 Correct Coding Initiative (NCC!) coding tool. Through this Compliance Department audit, we determined that:
     1) Modifier 59 had been used inappropriately between January 2014 and February 2016 resulting in 224 of
        300 claims billed that did not comply with coding guidelines
     2) Modifier XU had been used inappropriately between January 2015 and February 2016 resulting in 124
        of 200 claims billed in that did not comply with coding guidelines (see Table 2 below).

  Patterns of incorrect Modifier 59 and XU usage include:
   • use of modifier on code pairs where documentation does not indicate a distinct and separate procedure
     from one another'''
   • unbundled servicesiv
   • appending Modifier 59 and XU on the same CPT code

  The determination of findings noted resulted in discussion and issuance of the draft report to the appropriate
  parties and a Corrective Action Plan (CAP). (See page 8). The CAP included enhanced education on the proper
  use of Modifier 59 and XU as well as processing repayments of overpayments or resubmission of claims, as
  appropriate. The CAP was completed by HIM, Patient Financial Services, Community Health, and Women' s
  Services management and accepted as sufficient. Additionally, the Compliance Department will conduct a
  follow-up review of Modifier 59 and XU ninety (90) days following the execution of the CAP.

  Obj ective and Scope
  The Modifier 59 and XU audit was undertaken to assess $1.62 million in denials with a reason code labeled as
  follows: The procedure code is inconsistent with the modifier used or a required modifier is missing in a Decision
  Resources Group Denials Dashboard Report between October 2014 and October 2015. Note: denials in this
  report include multiple denials due to correction and resubmission of the same claim.

  The Modifier 59 and XU audit was limited to documentation of only outpatient claims for all payers where
  Modifier 59 or XU was billed as follows:

  Modifier 59
    • January through March 2014,
    • January through March 2015
      •   January through February 2016
  2 1Page


                                                                                                         Page 77 o: 36
Case 4:19-cv-00412-P Document 35 Filed 09/21/20                         Page 42 of 50 PageID 324




Modifier XU
   •   January through March 2015
   •   January through February 2016

The audit was performed on a random sampling of three hundred (300) accounts appending Modifier 59 and
two hundred (200) accounts appending Modifier XU during the timeframes stated above. A total of one
hundred (100) accounts were reviewed for the.period of January through March 2014 and a total of two
hundred {200) accounts were reviewed for each additional period. The sample size was chosen to align with
the Office of Inspector General {OIG) Use of Modifier 59 To Bypass Medicare's National Correct Coding
Initiative Edits Review.v Although there has not been a formal review of modifier 59 since 2005 the OIG
continues to identify improper use of modifiers in other reviews performed in 2015 and 2016. Table 1 below
represents the total number of patient accounts coded with Modifier 59 or XU during the review period. The
columns t itled Errors and Total Charges at Risk in the table below provide a breakdown of the instances of
incorrect application of Modifier 59 or XU and total charges associated with those accounts by distinct payer
class.

Table 1: Accounts Coded for Modifier 59 and XU




                    Medicare                                            ,477,230          29         $67,245
                  I                                                                            I

                  1 All Other Payers                                 $34,351,232 1     ~_L - - $423,9~6
       2015       I Medicaid                                          $3,044,947        12         $67,111
                                                                                                                ~


                    Medicare                                          $4,627,349 I                 $62,728
                    All Other Payers                 2764   I        $28,265,916                  $690,086
       2016         Medicaid                           54 ;             $346,845                   $97,111
                  , Medicare                          150 I           $1,347,647        16 I       $86, 785
                                                                                        90 I
                    All Other Payers                 1161 !           $9,699,289__1        .... - $480,708
Background
The Compliance Department regularly reviews internal processes and reports as a means to identify potentially
aberrant billing patterns that might be considered fraud or abuse. As such, during a routine review of t he
Decision Resources Group Denials Dashboard Report from October 2014 through October 2015 an issue was
identified with claim denials for all payers for improper American Medical Association Current Procedural
Terminology (CPT) modifier use.

The OIG has identified the use of Modifier 59 as an area of focus for review. The 2005 OIG Use of Modifier 59
to Bypass Medicare's National Correct Coding Initiative Edits audit found that 40 percent of code pairs billed
with modifier 59 did not meet program requirements, resulting in $59 million in improper payments. The
improper use of modifier 59 continues to be a target for both The Centers for Medicare and Medicaid Service
(CMS) and private insurer contractors.




3 I Page



                                                                                                   ?age 78 of 86
 Case 4:19-cv-00412-P Document 35 Filed 09/21/20                           Page 43 of 50 PageID 325




 Rationale for Review- Regulat ory Concerns and Guidance .
 Modifier 59 and other National Correct Coding Initiatives (NCCI) associated modifiers should. NOT h.f qsed to
 bypass a PTP ~t unless.tbe ~oper critW,e,~ the modifjer are_met. Document ation in the medical
 record must satisfy the criteria required by any NCCI-associated modifier that is used.
 Effective January 1, 2015 CMS established four new Healthcare Common Procedure Coding System (HCPCS)
 modifiers to define subsets of the 59 modifier, a modifier used to define a " Distinct Procedural Service. "
 Currently, providers can use the 59 modifier to indicat that a code represents a service that ·           ate and
 disti ct from another se ice w"th which it o I us           b canst ere             undled. Because it can be so
 broadly applied, some providers incorrectly consider it to be the "modifier to use to bypass National Correct
 Coding Initiative (NCCI)", it is the most widely used modifier. It is also associated with considerable abuse and
 high levels of manual audit activity, leading to reviews, appeals and even civil fraud and abuse cases. CMS is
 concerned by this pattern of abuse because such behavior siphons off funds that should be available to
 legitimate and compliant providers and additionally unnecessarily increases beneficiary costs.

 The NCCI has Procedure to Procedu re (PTP) edits to prevent unbundling and consequent overpayment to
 physicians and outpatient facilities. The underlying principle is that the second code defines a subset of the
 work of the first code so it would be inappropriate to report it se arately. Separate report ing would trigger a
 separate payment an wou d constitute oub e illing .
                                          .:..>
  However, it is recognized that in specific limited circumstances the duplicate payment could be sufficiently
  small or would not exist, so that separate payment would be indicated. Edits are defined by NCCI as optional
  and bypassable or as permanent and non-bypassable. Modifiers are used to bypass edits when they are set by
  NCCI as optional edits.

  Use of modifier 59 does not require a different diagnosis for each HCPCS/CPT coded procedure . Conversely,
  different diagnoses are not adequate criteria for use of modifier 59. The HCPCS/CPT codes rema in bundled
  unless the proce ures are       rmed a t erent anatomic sttes or separate patient encounters or meet one
  of the other three scenarios described above. Modifiers XE, XS, XP an      were effective January 1, 2015.
  These modifiers were developed to provide greater reporting specificity in situations where modifier 59 was
  previously reported and may be utilized in lieu of modifier 59 whenever possible.

 Modifiers may be appended to HCPCS/CPT codes only if the clinical circumstances justify the use of the modifier.
 A modifier should not be appended to a HCPCS/CPT code solely to b ass a PTP code air edit if t           r ·cal
~cumsta~ cct i''s.ti.ty its use. If the Me 1care P ogram imposes restrictions on the use of a modifier, the
 modifier may only be used to bypass a PTP code pair edit if· the Medicare restrictions are fulfilled.
 Documentation must support the clinical circumstances to use the modifier.

  Findings and Corrective Action Plan Process
  A review of a sample of claims data consisting of 1) five hundred (500) records and corresponding electronic
  medical record documentation, and 2) the NCCI coding tool resulted in a determination that HIM consistently
  uses Modifiers 59 and XU inappropriately.




  4J Page


                                                                                                       Page 79 of a6
Case 4:19-cv-00412-P Document 35 Filed 09/21/20                          Page 44 of 50 PageID 326




Incorrect use of Modifier 59 and XU includes:
• use of modifier on code pairs where documentation does not indicate a distinct and separate procedure from
one another
• unbundled services
• appending Modifier 59 and XU on the same CPT code
Through this review the auditors determined that 70 percent of claims billed with Modifiers 59 and XU did not
comply w ith sgding guidelines.                .:::::=:::::                         -                  _---:
Due to the findings noted, a Corrective Action Plan (CAP) must be completed within two weeks of the receipt of
this report. The audit will be considered final when management responses are received and actions to be taken
are agreed upon by the Compliance Department. Upon finalization, the audit report will be distributed to all
parties listed in the Distribution above and subsequently reported to the District Compliance Committee and
the Board of Managers Governance Committee at the first meeting of each thereafter.




 AARP                                               6                6              100%
 AETNA                                             40               21               53%
 AMERIGROUP                                        19               10               53%
 BLUE CROSS/BLUE SHIELD                             9                8               89%
 CIGNA                                             29               24               83%
 COOKS                                              6                5               83%
 EXPANDED PHC GRANT                                 2                1               50%
 GENERIC-COMMERCIAL INSURANCE                       2                2              100%
 HEALTHSPRING                                       1                0                0%
 HUM ANA                                            7                6               86%
 JPS SPONSORED PROGRAM                             79                60              76%
 LIABILITY INS-GENERIC                              1                 1             100%"-
 MEDICAID-TMHP                                     57                31             54%
  MEDICARE                                         124               86             69%
  PENDING COVERAGE                                  3                 3             100%
  SECURE HORIZONS                                   9                6.             67%
  SELF PAY                                          56              42               75%
  SUPERIOR HEALTH STAR                               1               1              100%
  TARRANT COUNTY JAIL                               10               7               70%
  TRICARE                                            5               3 •             60%
  UNITED HEALTHCARE                                 20              15               75%
  UNTHSC                                             3               2               67%
  VETERANS ADMIN                                     6               4               67%
  WELLCARE                                           4               3               75%
  YORK RISK SERVICES GROUP                           1               1              100%
  TOTALS                                           500              348              70%


 S I P a ge


                                                                                                  ?age 80   ·o: ao
Case 4:19-cv-00412-P Document 35 Filed 09/21/20                       Page 45 of 50 PageID 327




Recommendations
The Health Information Management Department should:
        review the use of Modifier 59 and the X{EPSU} Modifiers XE, XS, XP and XU and provide personnel
       training and education on proper use to include a review of appropriate documentation before
       appending the modifier per American Medical Association Current Procedural Terminology (CPT) Manual
       and Medicare's National Correct Coding Initiative (NCCI) rules
       review documentation to ensure charges are appropriate and meet coding guidelines
       review modifier usage weekly
       report modifier review resu lts on the Compliance Committee quarterly Coding Audit Review monitor
       ensure training and education is conducted to facilitate appropriate review of work queues for
       supporting documentation and proper charging and that unsupported charges are corrected or removed
       when necessary.
Patient Financial Services should:
       review overpayments for potential repayment to appropriate payers
       resubmit claims if appropriate
Community Health and Women's Services should:
       initiate a weekly charge review for all outpatient departments
        work with HIM to provide appropriate training and education on appropriate documentation and charge
        practices

Methodology:
Audit documentation was requested from the Electronic Medical Record Reporting analyst for all outpatient claims
for all payers where Modifier 59 was billed during the first quarters of calendar years 2014 and 2015 and the months
of January and February of 2016 and where Modifier XU was billed during the first quarter of 2015 and the months
of January and February of 2016. A review was performed on a random sampling of five hundred (500) outpatient
claims.

The auditor used the following approach to define and identify relevant controls:
Document Review
Statutes and Regulations:
     • 42 CFR § 424.5 (A}{6)
     • Social Security Act §1833(e)
     • Social Security Act §1862(a)(1)(A)
Other Authorities:
     • Department of Health and Human Services Office of Inspector General (OIG) 2015 Work Plan
     • Department of Health and Human Services {DHHS) Special Edition Article 1418
     • CMS Manual System Transmittal1422
     • OIG Use of Modifier 59 to Bypass Medicare 's NCC/ Edits (OEI-03-02-0071)
     • 0/G Medicare Compliance Review of Greenville Memorial Hospital (A -04-15-03082}
     • OIG Medicare Compliance Review of Huntsville Hospital for 2013 and 2014 (A-04-15-0017}
Internal Resources:
     • Compliance review of Medicare claims for high-cost diagnostic radiology test for fiscal year 2015
     • Electronic medical records reviewed for validation accuracy of report
Interviews

6I Page



                                                                                                 Page 81 of 56
Case 4:19-cv-00412-P Document 35 Filed 09/21/20                 Page 46 of 50 PageID 328




  •   Director, Patient Financial Services
  •   Inpatient Coding Auditor, Health Information Management
  •   Optimization Lead, 3M Health Information Systems




7j Page



                                                                                  ?age 82 of 36
Case 4:19-cv-00412-P Document 35 Filed 09/21/20                            Page 47 of 50 PageID 329




                                      Compliance Review #20160509
                               Modifiers 59 and XU Billing Compliance Audit
                                        CORRECTIVE ACTION PLAN




                         Health Information Management {HIM) should
 are applied             review the use of Modifier 59 and the X{EPSU}             Community Health. Women's Services
 inappropriately to      Modifiers XE, XS, XP and XU and provide                   and Compliance will meet to discuss
 code pairs where        personnel training and education on its proper            education needs for documentation and
 documentation does      use to include a review of appropriate                    charging issues. An education plan will
 not indicate a          documentation before appending the modifier               be developed and implemented no later
 distinct and separate   per American Medical Association Current                  than August 16, 2016.
 procedure from one      Procedural Terminology {CPT} Manual and
 another.                Medicare' s National Correct Coding Initiative       2. Health Information Management will
f--=-~;_;_::.-------1
  Modifiers 59 and XU    (NCCI) rules. HIM should review Modifier 59 and         provide education to coding staff on the
  are applied            subset Modifiers XE, XS, XP and XU usage weekly         appropriate use of Modifier 59 and the
  inappropriately to     and report results in the quarterly Compliance          X modifiers at an in-service scheduled
  unbundle services.     Committee Coding Audit Review monitor.                  for July 20, 2016. A monthly review will
                                                                                 be conducted of a sampling of accounts
                         Madhura Chandak, Executive Director Clinical            billed with Modifier 59 or X modifiers
                         Integration                                             appended and education will be
                                                                                 ongoing.

                                                                              3. Health Information Management,
                                                                                   Patient Accounting, EPIC and
                                                                                   Compliance will meet to discuss 3M
                                                                                   logic by August 20. 2016.

                                                                              Comments from HIM leadership, Executive
                                                                              Director- Clinical Integration Quality
                                                                              Division-

                                                                              1.    The Compliance review should further
                                                                                    clarify with precision that the financial
                                                                                    impact is not entirely due to the
                                                                                    modifier. The financial opportunity
                                                                                     with appropriate use of the modifier 59
                                                                                     and XU is a subset. The true imoact of
                                                                                     the modifier use iSyet to be
                                                                               ..... determined. To not elaborate further
                                                                                     is misleadtiitto the audiences. It can
                                                                                     lead to unreasonable expectations and
                                                                                     hamper our ability to deliver on this
                                                                                     opportunity.




81 Page



                                                                                                                Page    3~      o f 85
Case 4:19-cv-00412-P Document 35 Filed 09/21/20                             Page 48 of 50 PageID 330




                                                                            2.   At JPS, t here are team members
                                                                                 outside of HIM that apply modifier 59
                                                                                 and XU. Some of t hese areas are
                                                                                 Emergency department and Radiology.
                                                                                 Hence, please include these areas as
                                                                                 the responsible parties. HIM can
                                                                                 certainly share the education and
                                                                                 training and yet, the ownership for the
                                                                                 outcomes should be shared.
                                                                            3.   Based on my analysis, please allow me
                                                                                 to share the following two findings:
                                                                                 a.   JPS' workflow allow team
                                                                                      members across the enterprise to
                                                                                      assign the modifiers. An
                                                                                      evaluation of this practice is much
                                                                                      needed.
                                                                                 b.   JPS as an enterprise does not have
                                                                                      a team designated to edit the
                                                                                      billing or account work queues to
                                                                                      review billing. Without dedicated
                                                                                      strategj~ around billing concerns.

                                                                                      it will be hard to find a long term,
                                                                                      sustainable solution.

Inappropriate billing    Patient Financial Services should review            1. In accordance with the CMS 6037-F Final
patterns.                ove rpayments for potentia l repayment to              Rule Medicare Reporting and Return ing
                         appropriate payers and resubmission of claims if       of Self-Identified Overpayments, Patient
                                                                                Financial Services and Compliance will
                         appropriate.
                                                                                identify and issue necessary repayment
                                                                                by October 24, 2016.
                         Kade Rutherford, Executive Director, Patient
                         Financial Services
 lnappropr!ate            Community Health should initiate weekly charge     1. Community Health will meet with HIM,
 documentation and        review for all outpatient departments and work         Compliance, and Women's Health to
                        1
 charging issues.         with HIM to provide training and education on          discuss and implement an education
                        , appropriate documentation and charge practices.        plan for appropriate documentation and
                                                                                 charge capture, with an expected date
                         Erika Jones, Director of Business Operations-CHC        of implementation no later than August
                                                                                 16,2016.

                                                                             2. Community Health will
                                                                                 identify/develop a weekly charge
                                                                                 reconciliation report with EMR clinical
                                                                                 liaisons to be used to facilitate w eekly


9j Page



                                                                                                              ?age B.J. o f   ~6
Case 4:19-cv-00412-P Document 35 Filed 09/21/20                                        Page 49 of 50 PageID 331




                                                                                           charge review by nursing/management
                                                                                           staff.

                                                                                        3. Community Health will develop
                                                                                           guidelines for weekly charge
                                                                                           reconciliation, train staff on charge
                                                                                           reconciliation report usage and
                                                                                           implement a weekly charge review
                                                                                                    no later than October 2016.
    Inappropriat e            Women's Services should initiate weekly charge            1. Women's Services will meet with HIM.
    documentation and         review for all outpatient departments and work               Compliance, and Community Health to
    charging issues.          with HIM to provide training and education on                discuss and implement an education
                              appropriate documentation and charge practices.              plan for appropriate docurrentation and

                          I   J;IIJao EIUott, o;,eow He•tth Centm fo' Women
                                                                                           charge capture, with an expected date
                                                                                           of implementation no later than August
                                                                                           16,2016.
                                                                                        2. Women's Services will begin weekly
                          I                                                                charge reconciliation review by
                                                                                           nursing/management staff. This process
                                                                                           will be developed with an expected date
                                                                                           of implementation no later than
                                                                                           October 1, 2016.


Note: The Compliance Department will work with HIM, Community Health and Women's Serv ices to
develop appropriate education and training. A follow-up review will be conducted by the
Compliance Department 90 days following the execution of the CAP.



1
  Common Procedure Terminology (CPT) Manual defines modifier 59 as follows:
" Distinct Procedural Service: Under certain circumstances, it may be necessary to indicate that a procedure or service was
distinct or independent from other non-E/M services performed on the same day. Modifier 59 is used to identify
procedures/services, other than E/M services, that are not normally reported together, but are appropriate under the
circumstances. Documentation must support a different session, different procedure or surgery, different site or organ
system, separate incision/excision, separate lesion, or separate injury (or area o f injury in extensive injuries) not
ordinarily encountered or performed on the same day by the same individual. However, when another already
established modifier is appropriate, it should be used rather than modifier 59. Only if no more descriptive modifier is
available, and the use of modifier 59 best explains the circumstances, should modifier 59 be used.

• CMS has defined four new HCPCS modifiers to selectively identify subsets of Distinct Procedural Services (59 modifier)
as follows:
• XE Separate Encounter, A Service That Is Distinct Because It Occurred During A Separate Encounter
• XS Separate Structure, A Service That Is Distinct Because It Was Performed On A Separate Organ/ Structure
• XP Separate Practitioner, A Service That Is Distinct Because It Was Performed By A Different Practitioner



10    I Page


                                                                                                                      ?age    as cf &6
Case 4:19-cv-00412-P Document 35 Filed 09/21/20                                         Page 50 of 50 PageID 332




• XU Unusual Non-Overlapping Service, The Use Of A Service That Is Distinct Because It Does Not Overlap Usual
  Components Of The Main Service
These modifiers, collectively referred to as -X{EPSU} modifiers, define specific subsets o f the 59 modifier. CMS will not
stop recognizing the 59 modifier but notes that CPT instructions state that the 59 modifier should not be used when a
more descriptive modifier is available. CMS will continue to recognize the 59 modifier in many instances but may
selectively require a more specific - X{EPSU} modifier for billing certain codes at high risk for incorrect billing.

" Department of Health and Human Services (DHHS) Special Edition Article 1418
tv Department of Health and Human Services (DHHS) Special Edition Article 1418
• OIG Use of Modifier 59 to Bypass Medicare's NCCI Edits (OEI-03-02-0071)




l l j Pa g e



                                                                                                                             ?age 86 of 3 6
